DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.




Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8, 14-18 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baierweck et al. (5,482,985) in view of Hoffmann Mineral (Functional Fillers for Coatings).
Regarding claims 1-5 and 14-18:  Baierweck et al. teach a thermoplastic molding composition comprising 65% polyamide, 15% melamine cyanurate, 10% glass fibers [Example 5], and 0.5 to 50% magnesium hydroxide [Abstract], with an example at 15% [Example 5], which is within the claimed range for component F).  Baierweck et al. teach that their composition includes 15% of a particulate filler in combination with glass 
Baierweck et al. fail to teach the claimed mineral filler.
However, Hoffman Mineral teaches commercial fillers that are a combination of mineral fillers as claimed that provide significant reduction in abrasivity effect when being processed, have an excellent dispersion behavior and improved mechanical properties (pages 12 and 25).  Hoffman Mineral teaches that the fillers are used in thermoplastic polyamide compositions (page 14).  Hoffmann Mineral teaches commercially available fillers that meet the claimed weight percentage of the claimed minerals and aluminum (pages 10 and 12).  Sillitin V85, Sillitin V88, Sillitin N82, Sillitin N85, Sillitin N87, Sillitin Z86, Sillitin Z89, and Sillikolloid P87 meet the claimed ranges, BET specific surface area and oil absorption value (pages 10 and 12). 
	Since Baierweck et al. already teach using amorphous silica, calcined kaolin, and quartz (crystalline silica), it would have been obvious to one of ordinary skill in the art to use one of the commercially available products taught by Hoffmann Mineral, such as Sillitin V85, Sillitin V88, Sillitin N82, Sillitin N85, Sillitin N87, Sillitin Z86, Sillitin Z89, or Sillikolloid P87 as the particular filler in Baierweck et al. to provide a commercially available product that combines three of the desired particular filler types, and provides reduction in abrasivity effect when being processed, excellent dispersion behavior, and improved mechanical properties.
	Regarding claims 6 and 19:  The amount of heat stabilizer present in F) for this rejection is 0 wt%.
	Regarding claims 7 and 20:  The composition of Baierweck et al. is capable of functioning in the claimed capacity (column 9, lines 22-24).

Regarding claim 22:  Baierweck et al. teach up to 1 wt% of a copper(I) halide heat stabilizer (column 5, line 63 to column 6, line 8).  The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.


Claims 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baierweck et al. (5,482,985) and Hoffmann Mineral (Functional Fillers for Coatings) as applied to claim 1 above further in view of Prusty et al. (CA 2,788,267).
	Baierweck et al. fail to teach the claimed heat stabilizer.
	However, Prusty et al. teach adding 0.3 wt% of Cu/KI (Examples) as a stabilizer to an analogous composition (page 28, lines 14-18).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add 0.3 wt% of Cu/KI as taught by Prusty et al. to the composition of Baierweck et al. to stabilize the composition.  

s 1, 3-8, 12, 14, and 16-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prusty et al. (CA 2,788,267) in view of Hoffmann Mineral (Functional Fillers for Coatings).
Regarding claims 1, 3-6, 12, 14, 16-19, and 22 :  Prusty et al. teach a composition comprising 10 to 98 wt% polyamide A, 0.01 to 20 wt% melamine compound B, 1 to 40 wt% glass fibers C/1, 0.05 to 3 wt% CuI/KI C/3 (Examples; Claim 1; page 26, lines 13-17).  Prusty et al. teach adding from 1 to 50 wt% of silica particulate fillers (page 26, lines 13-17).  The composition of Prusty et al. is free of magnesium hydroxide (Examples).
The amount of glass fibers overlap the claimed range.
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Prusty et al. fail to teach the claimed silica filler.
However, Hoffman Mineral teaches commercial silica fillers that are a combination of mineral fillers as claimed that provide significant reduction in abrasivity effect when being processed, have an excellent dispersion behavior and improved mechanical properties (pages 12 and 25).  Hoffman Mineral teaches that the fillers are used in thermoplastic polyamide compositions (page 14).  Hoffmann Mineral teaches commercially available fillers that meet the claimed weight percentage of the claimed minerals and aluminum (pages 10 and 12).  Sillitin V85, Sillitin V88, Sillitin N82, Sillitin 
	It would have been obvious to one of ordinary skill in the art to use one of the commercially available products taught by Hoffmann Mineral, such as Sillitin V85, Sillitin V88, Sillitin N82, Sillitin N85, Sillitin N87, Sillitin Z86, Sillitin Z89, or Sillikolloid P87 as the silica filler in Prusty et al. to provide a commercially available product that combines three of the desired particular filler types, and provides reduction in abrasivity effect when being processed, excellent dispersion behavior, and improved mechanical properties.
   Regarding claims 7, 8, 20 and 21:  Prusty et al. teach a fiber, oil or molding (Examples; Claims 8 and 9).

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baierweck et al. (5,482,985) in view of Hoffmann Mineral (Functional Fillers for Coatings).
Baierweck et al. teach a thermoplastic molding composition comprising 65% polyamide, 15% melamine cyanurate, 10% glass fibers [Example 5], and 0.5 to 50% magnesium hydroxide [Abstract], with an example at 15% [Example 5], which is within the claimed range for component F).  Baierweck et al. teach that their composition includes 15% of a particulate filler in combination with glass fibers (column 5, lines 31-34).  Baierweck et al. teach that the particulate filler is amorphous silica, calcined kaolin, and quartz (crystalline silica) (column 5, lines 27-30).  Baierweck et al. teach up to 1 wt% of a copper(I) halide heat stabilizer, secondary aromatic amide stabilizer and/or a 
Baierweck et al. fail to teach the claimed mineral filler.
However, Hoffman Mineral teaches commercial fillers that are a combination of mineral fillers as claimed that provide significant reduction in abrasivity effect when being processed, have an excellent dispersion behavior and improved mechanical properties (pages 12 and 25).  Hoffman Mineral teaches that the fillers are used in thermoplastic polyamide compositions (page 14).  Hoffmann Mineral teaches commercially available fillers that meet the claimed weight percentage of the claimed minerals and aluminum (pages 10 and 12).  Sillitin V85, Sillitin V88, Sillitin N82, Sillitin N85, Sillitin N87, Sillitin Z86, Sillitin Z89, and Sillikolloid P87 meet the claimed ranges, BET specific surface area and oil absorption value (pages 10 and 12). 
	Since Baierweck et al. already teach using amorphous silica, calcined kaolin, and quartz (crystalline silica), it would have been obvious to one of ordinary skill in the art to use one of the commercially available products taught by Hoffmann Mineral, such as Sillitin V85, Sillitin V88, Sillitin N82, Sillitin N85, Sillitin N87, Sillitin Z86, Sillitin Z89, or Sillikolloid P87 as the particular filler in Baierweck et al. to provide a commercially available product that combines three of the desired particular filler types, and provides reduction in abrasivity effect when being processed, excellent dispersion behavior, and improved mechanical properties.

Oath/Declaration
The declaration under 37 CFR 1.132 filed 10/14/2021 is insufficient to overcome the rejections as set forth in the last Office action for the following reasons:

2)  The Applicant has not demonstrated unexpected results over the closest prior art, which is Baierweck et al.  Beierweck et al. teach passing a GWFI test at 960°C and 1 mm, 2 mm and 3 mm (Table).  It is important to note that not all of the instant inventive examples passed the GWFI test at 960°C and 0.75 mm.
3)  Comparative Example 3 in the declaration has the same results as inventive examples 12-14.


Response to Arguments
Applicant's arguments filed 10/14/2021 have been fully considered but they are not persuasive. 
The Applicant has referenced the declaration filed 10/14/2021, which has been addressed above.
The Applicant has alleged that claims 14-22 exclude magnesium hydroxide as a flame retardant.  This is not persuasive because claim 14 uses the open language comprising.  While the “flame retardant” component is limited to B) and C), the claim language is open to an additional flame retardant.
The Applicant has made the argument that Hoffmann fails to suggest the use of their product in as a flame retardant in a thermoplastic molding.  The Applicant has made the argument there is no reasonable expectation of success of the Hoffmann product to provide improved flame retardance.  It is not necessary that Hoffmann specifies “flame retardant”.  Hoffmann teaches other advantages that their products provide to polyamide composition.  The reason or motivation to modify the reference In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).  See MPEP 2144.
The Applicant alleges that Hoffmann merely discloses fillers for coatings.  This is incorrect.  Hoffmann teaches using their fillers in polyamide thermoplastic compositions (page 14).
The Applicant has made the argument that the advantageous properties of Hoffmann are irrelevant with respect to a solid thermoplastic molding composition.  This is not persuasive because improved mechanical properties are desired in solid molding compositions.  Also, improved dispersion is desired to uniformly distribute the filler in the composition.  
The Applicant has made the argument that there is no apparent reason for the skilled artisan to select the filler in Hoffman as a substitute for the filler in CA ‘267.  This is not persuasive because Prusty et al. already teach adding silica particulate fillers.  It would have been obvious to use the silica particulate filler of Hoffmann to use a silica .
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763